Citation Nr: 1001919	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and schizoaffective disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bipolar disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for major 
depressive disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 
1984.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied service connection for PTSD or other 
acquired psychiatric disorder.  

The Board notes that the Veteran requested to reopen his 
claim for a mental disorder to include PTSD.  However, a 
December 2003 Des Moines RO decision had denied service 
connection for major depressive disorder, and an August 2005 
Des Moines RO decision had denied service connection for 
bipolar disorder.  Those decisions are final and binding on 
the Veteran.  Thus, his June 2007 claim should, in part, be 
considered as a petition to reopen these claims.  For the 
purposes of determining whether new and material evidence has 
been received in order to reopen the Veteran's claims of 
entitlement to service connection for major depressive 
disorder and bipolar disorder, the Board notes that the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that, for purposes of determining whether a new 
claim has been submitted under 38 U.S.C.A. § 7104(b), the 
"factual basis" of a service connection claim is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  Thus, the Board finds that the Veteran's claim 
for service connection for PTSD is a separate and distinct 
claim from his application to reopen his claims of 
entitlement to service connection major depressive disorder 
and bipolar disorder. Id.; see also Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996) (where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in 
the same anatomic system), a new decision on the merits is 
required).

The United States Court of Appeals for Veterans Claims 
(Court) has recently determined that the scope of Boggs and 
Ephraim is limited to claims to reopen. Specifically, the 
Court stated that Boggs, as well as Ephraim, relies upon a 
diagnosis to define the scope of a claim only 
retrospectively-after there has been a finding of fact based 
upon competent medical evidence.  See Clemons v. Shinseki, 23 
Vet. App. 1, 8 (2009) (emphasis in original).  In contexts of 
section 5108 and requests to reopen, this accomplishes a 
balancing effect that preserves the finality of agency 
decisions while not precluding Veterans from pursuing claims 
based on evidence of injuries or diseases distinct from those 
upon which benefits have been denied.  Id.  However, the 
Court determined that the advantages of treating separate 
diagnoses as separate claims in cases to reopen do not exist 
where separate diagnoses are rendered for the same reported 
symptoms during the initial processing of a claim for 
benefits.  Id.

The Board notes that the Veteran also has a current diagnosis 
of schizoaffective disorder.  Therefore, in light of the 
Court's decision in Clemons, the Board has recharacterized 
the issue regarding the claim for PTSD as entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD and schizoaffective disorder, as shown on the 
first page of this decision.

As noted above, in December 2003, the Des Moines RO denied 
the Veteran's claim of entitlement to service connection for 
major depressive disorder.  The Veteran did not appeal the 
determination; thus, it became final.  Also, in August 2005, 
the Des Moines RO denied the Veteran's claim of entitlement 
to service connection for bipolar disorder.  The Veteran did 
not appeal the determination; thus, it became final.  In June 
2007, the RO received an informal claim to reopen the 
matters.  Although the Cheyenne RO apparently reopened the 
claim in the February 2008 rating decision, the Board is 
required to consider whether new and material evidence had 
been presented, and then if so, the merits of the claim can 
be considered.  Irrespective of the RO's actions, the Board 
must decide whether the Veteran has submitted new and 
material evidence to reopen the claims.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  The issues are as phrased on 
the title page of the decision.

In his informal claim received in June 2007, the Veteran 
asserted that his psychiatric disabilities are a result of 
electroconvulsive therapy (ECT) by VA.  This statement 
reasonably raises a claim pursuant to the provisions of 38 
U.S.C.A. § 1151.  Inasmuch as this issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for clarification, and, if necessary, appropriate 
action..

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has indicated that he receives Social Security 
Disability Income for depression.  However, Social Security 
Administration (SSA) records are not associated with the 
claims file.  The RO should request, directly from the SSA, 
complete copies of any disability determinations it has made 
concerning the Veteran and copies of the medical records that 
served as the basis for any such decisions.  Although any SSA 
decision would not be controlling, it is potentially 
pertinent to the Veteran's appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist 
includes obtaining SSA decision and supporting medical 
records pertinent to VA claim), and Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination 
of disability but must provide reasons or bases regarding 
such determination).

Regarding the Veteran's claim for PTSD, he has reported 
various stressors including being involved in day-to-day 
duties dealing with dead bodies or dying patients.  See 
Notice of Disagreement received March 2008.  The Veteran also 
contends that he developed PTSD as a result of a personal 
assault during service.  The incident in question involves 
personal assault.  He reported that he was beaten with a fire 
hose during a "shellback" ceremony.  See informal claim 
received June 2007; see also personnel record 121686U2524 
1304.  While a diagnosis of PTSD has been recorded in an 
April 2008 VA treatment report, the claims file contains 
inadequate information pertaining to the documentation of 
events constituting a stressor for PTSD.  Therefore, the RO 
should request a comprehensive statement from the Veteran 
containing as much detail as possible regarding the alleged 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).

With regard to personal assault cases, the Court has pointed 
out that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis." Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part 
III, 5.14c (8)-(9)) (later redesignated as Part VI, 
11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 
1997).  The Court has also held that these provisions of M21-
1, which provided special evidentiary procedures for PTSD 
claims based on personal assault, were substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 
11 Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR). See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. 
D, Para. 17 (2006), entitled "Developing Claims for Service 
Connection for PTSD Based on Personal Trauma."

As the Veteran has not received appropriate notice, on 
remand, the RO should issue notice to the Veteran explaining 
the evidence necessary to corroborate a stressor during 
service to support his claim for PTSD due to personal 
assault, pursuant to 38 C.F.R. § 3.304(f).  

Additionally, as noted above, the Veteran's contentions on 
appeal relate his current psychiatric problems to military 
service.  His DD Form 214 indicates that his military 
occupational specialty was that of field service technique 
and his military education included basic hospital corps 
school and field medical service school.  The Veteran has 
also reported stressors unrelated to military service 
including substance abuse, employment at the Iowa Veteran's 
Home, and the termination of his marriage.  See informal 
claim received June 2007.  Although VA treatment records 
indicate diagnoses of PTSD and schizoaffective disorder, 
there are no post service treatment records that sufficiently 
address the question of whether he has an acquired 
psychiatric disorder, to include PTSD and schizoaffective 
disorder, which had its onset during service.  As such, a VA 
examination is needed to determine whether he has the claimed 
acquired psychiatric disorders and, if so, whether they are 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Thus, following completion of the additional development 
requested herein, if the RO finds that there is credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Veteran should be afforded a VA 
psychiatric examination and the complete record should be 
reviewed by the appropriate VA physician.  If PTSD is 
diagnosed, the manifestations should be described in detail, 
the stressor should be identified, and the evidence accepted 
to document the stressor should be indicated.

In addition, if and only if sufficient new and material 
evidence is presented to reopen the claims for entitlement to 
service connection for major depressive disorder and/or 
bipolar disorder, an additional opinion should be requested 
as to whether the Veteran currently suffers from major 
depressive disorder and/or bipolar disorder which as likely 
as not had its origin in service. 

The Board also notes that although the Veteran's acquired 
psychiatric disability to include PTSD and schizoaffective 
disorder, major depressive disorder, and bipolar disorder are 
treated as separate claims, it is unclear from the medical 
evidence of record that these manifestations are not part and 
parcel of the same psychiatric disorder.  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately. See 38 C.F.R. § 
4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14 (2009); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  As a result, the VA examiner should also offer an 
opinion as to whether the Veteran has separate disabilities 
manifested by schizoaffective disorder, major depressive 
disorder, and bipolar disorder that have distinct 
symptomatology apart from the claimed PTSD.  The RO in 
adjudicating these particular claims should take into account 
the principles found in Esteban.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to the 
claimed disabilities, such as providing 
him with updated notice of what evidence 
has been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law. See generally 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); 38 U.S.C.A. §§ 5100, 5103, 
5103A; 38 C.F.R. § 3.159.  He should also 
be sent the necessary VCAA notice 
explaining the evidence necessary to 
corroborate a stressor during service to 
support his claim for PTSD due to personal 
assault, pursuant to 38 C.F.R. § 3.304(f).

2.  Request, directly from the SSA, 
complete copies of any disability 
determination(s) it has made concerning 
the Veteran and copies of the medical 
records that served as the basis for any 
such decision(s).  If the Veteran's SSA 
award is not based on disability, 
information should be placed into the 
record to this effect.

3.  Obtain all outstanding records of the 
Veteran's treatment for any acquired 
psychiatric disability, to include PTSD 
and schizoaffective disorder, from VA 
medical facilities and any other non-VA 
medical facility identified by the 
Veteran.

4.  Contact the Veteran to give him an 
opportunity to provide any additional 
specific information he may have 
concerning his claimed in-service 
stressors.  He should be asked to provide 
as much information as possible, 
particularly dates and places.  Advise him 
that, if possible, he should provide names 
of other individuals who were also present 
and witnessed or knew of the assault, or 
who can confirm his proximity to the 
incident.  He should also be asked to 
provide the duties he performed and 
specifics of the claimed stressors, 
including seeing dying people and dead 
bodies, and his proximity to them.  The 
Veteran should be informed that without 
such details, an adequate search for 
verifying information cannot be conducted.  
He should be further advised that a 
failure to respond may result in an 
adverse action against his claim.  The RO 
should note in the record the responses 
provided by the Veteran.

5.  Forward any information capable of 
substantiation of in-service stressors to 
the U.S. Army and Joint Services, Records 
Research Center (JSRRC) and request 
evidence towards substantiation of the 
claimed stressors.  Additionally, if 
necessary, contact other appropriate 
service departments to obtain pertinent 
information.

Closely examine service treatment and 
personnel records, including review of the 
chronology of personnel actions, for 
evidence of a reduction in efficiency, 
problems with authority figures, behavior 
changes or signs or symptoms which would 
suggest that the Veteran was personally 
assaulted in service.  Thereafter 
determine (including in accordance with 
the guidelines for claims of PTSD based on 
personal assault) whether any alleged 
stressor has occurred.

6.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of an acquired 
psychiatric disorder, to include PTSD and 
schizoaffective disorder.  Prior to the 
examination, the claims folder must be 
made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
psychiatrist.  The examiner should elicit 
from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies, including psychological 
testing, if necessary, are to be performed 
and the examiner should review the results 
of any testing prior to completing the 
report.  Advise the psychiatrist which 
stressor(s) is (are) verified.

a. Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  The examiner should 
specifically address whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that PTSD is a result of one or 
more verified in-service stressor 
including personal assault during service.  
If the Veteran does not meet the criteria 
for a diagnosis of PTSD, to include due to 
personal assault in service, the examiner 
should explain why.

b.  The examiner should also address 
whether it is more likely than not (i.e., 
to a degree of probability greater than 50 
percent), at least as likely as not (i.e., 
a probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any diagnosed 
schizoaffective disorder is related to 
service.

c.  If and only if sufficient new and 
material evidence is presented to reopen 
the claims for entitlement to service 
connection for major depressive disorder 
and/or bipolar disorder, an additional 
opinion should be requested as to whether 
the Veteran has a primary psychiatric 
disorder consistent with a major 
depressive disorder and/or bipolar 
disorder.  The examiner must identify and 
explain the elements supporting the 
diagnoses and set forth whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that major depressive disorder 
and/or bipolar disorder is traceable to 
any incidents, symptoms, or treatment the 
Veteran experienced in service.

d.  The examiner should also address 
whether any manifested schizoaffective 
disorder, major depressive disorder and/or 
bipolar disorder is part and parcel of a 
larger psychiatric disorder, such as PTSD.  
All such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
each claim by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  If the benefits sought on 
appeal remain denied, furnish the Veteran 
and his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including VCAA 
and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


